DETAILED ACTION
This Office Action is in response to Amendment filed May 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Shikauchi et al. (WO 2017/145199) (Shikauchi et al. (US 10,586,701) is used as a translation in current office action.)
Regarding claims 1 and 2, Shikauchi et al. disclose a semiconductor thin film structure (Fig. 4), comprising: a substrate (SUBSTRATE); a buffer layer (BUFFER) on the substrate, the buffer layer including a plurality of unit layers (GaN Layer + AlN Layer + Layers having a thickness of d1 and d2), each unit layer of the plurality of unit layers including a first layer (Layer having a thickness d1) having first bandgap energy (bandgap energy of AlGaN having a varying Al component) and a first thickness (d1), a second layer (GaN Layer) having second bandgap energy (bandgap energy of GaN) and a second thickness, and a third layer (Layer having a thickness d2, AlN Layer or composite layer of Layer having a thickness d2 and AlN Layer) having third bandgap energy (bandgap energy of AlGaN having a varying Al component or bandgap energy of AlN) and a third thickness (d2, thickness of AlN Layer or d2 + thickness of AlN Layer), wherein one layer (GaN Layer) having a lowest bandgap energy of the first, second, and third layers of the unit layer is between two other layers of the first, second, and third layers of the unit layer; and a semiconductor layer (ACTIVE LAYER) on the buffer layer, such that the buffer layer is between the semiconductor layer and the substrate (claim 1), wherein, the first layer (Layer having a thickness d1) of the unit layer is proximate to the substrate (SUBSTRATE) in relation to the second layer (GaN Layer) and the third layer (Layer having a thickness d2, AlN Layer or composite layer of Layer having a thickness d2 and AlN Layer) of the unit layer, and the third layer of the unit layer is distal to the substrate in relation to the first layer and the second layer of the unit layer (claim 2).

Allowable Subject Matter
Claims 3-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants' arguments filed May 27, 2022 have been fully considered but they are not persuasive.
It appears that Applicants made arguments in the REMARKS without knowing that GaN inherently has a bandgap energy smaller than AlGaN and AlN, which every one of ordinary skill in the art already knows.  Further, Applicants do not claim that the claimed bandgap energies are constant values in claim 1, and as is clearly indicated in claims 17 and 23, a bandgap energy can be a varying bandgap energy, and the Layers having a thickness of d1 and d2 in Fig. 4 of Shikauchi et al. having a gradually varying material composition of AlGaN each has a bandgap energy at a position not in direct contact with the GaN layer greater than GaN due to the presence of AlN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US 10,763,332)
Kokawa et al. (US 2013/0307023)
Eum et al. (US 10,256,368)
Sato (US 8,563,984)

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 18, 2022